NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                         FILED
                            FOR THE NINTH CIRCUIT                           JAN 06 2016

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

CHAN SAETEURN,                                   No. 15-15126

              Petitioner - Appellant,            D.C. No. 2:08-cv-02043-TJH

 v.
                                                 MEMORANDUM*
DERRAL G. ADAMS, Warden,

              Respondent - Appellee.


                   Appeal from the United States District Court
                       for the Eastern District of California
                  Terry J. Hatter, Senior District Judge, Presiding

                            Submitted January 4, 2016**
                             San Francisco, California

Before: WALLACE and O’SCANNLAIN, Circuit Judges and HUFF,*** District
Judge.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Marilyn L. Huff, District Judge for the U.S. District
Court for the Southern District of California, sitting by designation.
      Chan Saeteurn collaterally challenges his conviction and sentence following

his plea of “no contest” to second-degree murder, arguing that the entry of such

plea violated due process. Specifically, he contends that his plea was not entered

knowingly and voluntarily because it resulted from an “emotional response” to

coercive actions by his father and because, at his change-of-plea hearing, the

presiding judge misstated the technical length of the mandatory term of parole he

will face if he is released from prison.

      To succeed, Saeteurn must demonstrate that California’s denial of his claims

“was contrary to, or involved an unreasonable application of, clearly established

Federal law, as determined by the Supreme Court.” 28 U.S.C. § 2254(d)(1)

(emphasis added). But he fails to refer this court to a single case in which the

Supreme Court has clearly established the underpinnings of either of his two

claims.

      First, Saeteurn relies on Supreme Court cases involving coercive conduct of

governmental actors, and does not cite any case in which the Court has held that

such acts from private third-parties unconnected to the criminal justice system may

render a plea unconstitutional. Cf. Colorado v. Connelly, 479 U.S. 157, 167 (1986)

(“[C]oercive police activity is a necessary predicate to finding that a confession is




                                           2
not ‘voluntary’ within the meaning of the Due Process Clause of the Fourteenth

Amendment.”).

      Second, he argues that he was entitled to be fully aware of the “direct

consequences” of his plea, see Brady v. United States, 397 U.S. 742, 755 (1970),

but he cites no Supreme Court case clearly establishing that the length of a term of

parole is such a consequence. Cf. Lane v. Williams, 455 U.S. 624, 630 (1982)

(assuming without deciding that failure to advise defendants of mandatory term of

parole violated due process). Further, Saeteurn was informed of the correct

mandatory parole term at his sentencing hearing and failed to object.

      Saeteurn attempts to bridge the gap between Supreme Court precedent and

his claims by relying on decisions of our own circuit. This is not enough to grant

relief under AEDPA. See Glebe v. Frost, 135 S. Ct. 429, 431 (2014) (per curiam);

Lopez v. Smith, 135 S. Ct. 1, 3–4 (2014) (per curiam).

      AFFIRMED.




                                          3